Plaintiff in error, Lee Fowler, was convicted on a charge that he did unlawfully sell one quart of alcohol to G.C. Jackson, Ben Jones, and Duge Groves, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgment he appealed by filing in this court on July 21, 1921, petition in error with case-made. No brief has been filed, and no appearance made in his behalf in this court. When the case was called for final submission, the Attorney General moved to affirm for failure to prosecute the appeal. An examination of the record discloses that the appeal is without merit. The judgment of the lower court is therefore affirmed. Mandate forthwith. *Page 429